DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's supplemental submission filed on 5/5/2021 has been entered.
Claims 1, 21-29, and 31 have been amended.  
Claims 2, 7, 9-13, 15-20, and 32-33 have been cancelled.

Response to Arguments
The Jensen and Ingimundarson references have been withdrawn in view of applicant’s amendment.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Swanson on 5/6/2021.
The application has been amended as follows: 
	In claim 1, line 11, delete “the control device” and replace with --telemedicine control device--.
	In claim 1, line 16, delete “the straps” and replace with --the plurality of straps--.
	In claim 25, lines 2-4, delete “wherein the flexible center section is aligned with the enclosed knee or elbow joint of the brace or sleeve, and the center section is configured to be tightened or loosened by a motor” and replace with --wherein the flexible center section is configured to align with knee or elbow joint, and the flexible center section is configured to be tightened or loosened by a nano motor--.

Allowable Subject Matter
Claims 1, 3-6, 8, 14, 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a support and/or treatment system comprising a compression subsystem comprises a rotating bar or rod and a motor configured to rotate the rotating bar or rod to adjust compression or tension in the orthopedic device, and a plurality of straps each connected at a first end to the rotating bar or rod and fixed at a second end to the brace or sleeve, wherein rotation bar or rod tightens or loosens the plurality of straps 
Regarding dependent claims 3-6, 8, 14, 21-31, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786